DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendment filed on 16 September 2021.  The examiner acknowledges the amendments to claims 1, 2, and 19. Claims 1-9 and 19-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “setting the reference curvature to a static minimal local curvature of between 0.01 degrees and 0.5 degrees” in lines 4-6. This limitation is indefinite without knowing a standard for a chord or arc length used to calculate the degree of curvature. Without a specified chord or arc length, any circle or curve can have 0.01 to 0.5 degrees of curvature over an appropriately sized chord or arc. The standards in the art for a chord or arc length for calculating a degree of curvature are found in land surveying and road building, where the agreed upon arc or chord length is 100 feet or 20 meters (see Calvert “Degree of curvature”, at least paragraphs 1-
Claim 19 recites ““setting the reference curvature to a static minimal local curvature of between 0.01 degrees and 0.5 degrees” in lines 4-6. This limitation is indefinite for the same reasons noted in the rejection of claim 1 above.
Claims 2-9 and 20 incorporate the indefinite subject matter of claims 1 or 19 therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 2018/0020535 A1) in view of Moreau (US 2010/0046706 A1).
Claim 1; Cooley discloses an apparatus to facilitate treating a patient's treatment volume with therapeutic radiation using a multi-leaf collimation (MLC) system, the apparatus comprising: a control circuit configured to define a reference curvature (“trimming curve” [0071, 
Cooley fails to disclose optimizing as a function of predetermined cost functions wherein at least one of the cost functions favors apertures having the local curvature that deviates only 
Claim 2; Cooley discloses the control circuit is further configured to determine the reference curvature as a function of a shape of a projective mapping of the treatment volume onto an isocenter plane (fig. 2, treatment volume 708 defines the trimming curve). 
Claim 3; Cooley further discloses the control circuit is configured to determine when trimming is required ([0084] some areas of the treatment volume, such the interior volume, may be treated without trimming). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuitry of Cooley in view of Moreau to determine when to selectively employ the cost function that favors apertures that deviate only minimally from the reference curvature because some regions require no trimming of the aperture, as taught by Cooley, and calculation of the cost function that favors apertures that deviate only minimally from a reference curvature at these locations would require more calculations and thus computing power and time for no added benefit.
Claim 4; the determination of whether trimming (and thus employment of the cost function) is needed, as disclosed with respect to claim 3, is determined as a function of patient anatomy (the shape of a treatment region, and thus whether an interior region of a treatment area would require trimming, is dictated by patient anatomy).
Claim 5; Cooley further discloses the aperture shape, and thus the required trimming curve, can change as the beam moves to different areas of the treatment region [0084 and 0101]. Determining when to selectively employ the cost function would therefore include switching amongst a plurality of different reference curvatures so as to optimize the treatment plan for each area.

Claims 6-8, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Moreau as applied to claim 1 above, and further in view of Younge (Penalization of aperture complexity in inversely planned volumetric modulated arc therapy. Medical Physics 39(11), p. 7160-7170, November 2012).
Claim 6; Cooley in view of Moreau fails to disclose at least another of the cost functions favoring larger apertures for the multi-leaf collimation system. However, Younge discloses a technique for radiation therapy planning for use with a multi-leaf collimation system comprising an automatically iterating optimization process that optimizes as a function of predetermined cost functions wherein at least one of the cost functions favors larger apertures for the multi-leaf collimation system (aperture‐regularization objective function integrated into the optimization process, a penalty based on this metric can reduce unnecessary complexity in the optimized plan by driving the optimizer toward a solution with smoother aperture shapes with larger areas p. 7161, left column, third paragraph; edge weight penalty is incorporated into the cost function p. 7161, right column, third full paragraph (“to include the edge penalty…”) and p. 7162, left column, first full paragraph “the ratio of the aperture perimeter to the aperture area has been used previously as an aperture complexity measure, although to our knowledge it has never been used within an optimization cost function”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate another cost function that favors larger apertures into the optimization process of Cooley in view of Moreau in order to reduce unnecessary complexity, as taught by Younge.
Claim 7; as noted above, Cooley teaches that trimming is not always needed (see the rejection of claim 3). Therefore, in the combination of Cooley in view of Moreau and Young as applied to claims 6, it would have been obvious to one of ordinary skill in the art before the 
Claim 8; Cooley in view of Moreau and Younge fails to disclose whether the control circuit is configured to determine whether to selectively employ the cost function that favors larger apertures for each pair of leaves, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine whether to selectively employ the cost function that favors larger apertures for each pair of leaves in order to most effectively and efficiently optimize the treatment plan, otherwise some leaf pairs may be optimized that would not otherwise need to be if they are over a region that does not need to be shaped.
Claim 19; the subject matter of claim 19 is the same as claim 6 and is therefore rejected on the same grounds as claim 6.
Claim 20; Cooley further discloses the control circuit is configured to determine when trimming is required ([0084] some areas of the treatment volume, such the interior volume, may be treated without trimming). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuitry of Cooley in view of Moreau and Younge to determine when to selectively employ the cost function that favors apertures that deviate only minimally from the reference curvature and the cost function that favors larger apertures because some regions require no trimming, or shape optimization, of the aperture, as taught by Cooley, and calculation of the cost function that favors .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooley in view of Moreau as applied to claim 1 above, and further in view of Ein-Gal (US 2005/0058245 A1).
Claim 9: Cooley in view of Moreau fails to disclose the MLC being a multi-layer MLC. However, Ein-Gal discloses a radiation therapy device comprising a multi-layer MLC 20 [0024]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the MLC in the apparatus of Cooley in view of Moreau as a multi-layer MLC, as taught by Ein-Gal, in order to allow for more precise shaping of the MLC aperture (since leaves can move in the x and y directions, Ein-Gal [0027-28]) and more effective blockage of radiation by the MLC leaves (Ein-Gal [0053]).
Response to Arguments
Applicant's arguments filed 16 September 2021 have been fully considered but they are not persuasive.
Applicant submits the prior art references fails to disclose “setting the reference curvature to a static minimal local curvature of between 0.01 degrees and 0.5 degrees”. As noted above, without a specified chord or arc length, any circle or curve can have 0.01 to 0.5 degrees of curvature over an appropriately sized chord or arc, therefore the trimming curve of Cooley obviates the “static minimal local curvature of between 0.01 degrees and 0.5 degrees”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791